Citation Nr: 0428927	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-10 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, residuals of a knee wound, residuals of a mine 
simulator explosion, and a hiatal hernia.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 RO decision which, in part, denied 
service connection for coronary artery disease, residuals of 
a knee wound, residuals of a mine simulator explosion, and a 
hiatal hernia.  The RO also granted service connection and a 
50 percent rating for PTSD, and the veteran appeals for a 
higher rating for such condition.

The present Board decision addresses the claims for service 
connection.  The claim for a higher rating for PTSD is the 
subject of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran's current coronary artery disease began many 
years after service and was not caused by any incident of 
service.

2.  Claimed residuals of a knee wound and claimed residuals 
of a mine simulator explosion are not currently shown.

3.  A hiatal hernia began many years after service and was 
not caused by any incident of service.


CONCLUSION OF LAW

Coronary artery disease, claimed residuals of a knee wound, 
claimed residuals of a mine simulator explosion, and a hiatal 
hernia were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3,304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1950 to November 1970, at which point he retired.  His 
service included tours in Korea during the Korean War and in 
Vietnam during the Vietnam War.  Among his decorations is the 
Combat Infantryman Badge.  

The veteran's service medical records show that in February 
1955 he was treated for a lacerated right hand, as the result 
of striking the hand on a beer bottle.  In April 1957, he 
suffered a laceration of the left hand while installing a 
stove pipe.  In March 1958, he was treated for a retained 
foreign body in a finger of the left hand.  In October 1958, 
he was treated for burns on his left hand, due to a gas 
heater exploding as he tried to light it.  In October 1962, 
he was seen for a burn on the right hand.  Gastroenteritis 
was treated in November 1963.  He reported an upset stomach 
and vomiting in June 1965.  He had constipation in April 
1966.  In December 1966, he was treated for gastroenteritis.  
He was seen for diarrhea and vomiting in April 1967.  In June 
1967, he had an upset stomach.  In September 1968, while in 
Vietnam, the veteran was seen multiple times for complaints 
of pain in the left chest on coughing or inspiration, and it 
was noted there were no cardiac symptoms.  At his service 
retirement examination in August 1970, his heart and vascular 
system (including blood pressure), lower extremities, abdomen 
and viscera, and skin were all normal on clinical evaluation.  
A chest X-ray was negative, and an EKG was within normal 
limits.  On the accompanying medical history report, he 
reported having had chest pain or pressure, and he denied a 
history of knee, skin, or gastrointestinal problems.   

Post-service medical records show that in July 1986 the 
veteran was seen for complaints of chest pain, and a 
treadmill stress test was negative for heart disease.

The veteran was hospitalized in November 1999 for an acute 
myocardial infarction, and he was noted to have 
atherosclerotic cardiovascular disease.  Other conditions 
noted included gastroesophageal reflux disease (GERD).  
Treatment for coronary artery disease included angioplasty in 
December 1999.  Hospitalization in January 2000 was primarily 
for heart disease.  Other conditions noted included hiatal 
hernia.

Later medical records dated into the 2000s show the veteran 
was treated for coronary artery disease and peripheral 
vascular disease.  

In a claim for VA compensation dated in June 2000, the 
veteran claimed that during service he was treated at a 
stateside base for a knee wound in 1955; that he was treated 
for a mine explosion in Germany in about 1956; and that he 
was seen for a "heart attack" in service in 1968.  He also 
said that after service he was seen for a hiatal hernia in 
1990 and for heart trouble in 1999.  In subsequent 
statements, the veteran gave various dates for onset of the 
claimed conditions, but he generally asserted that the 
conditions began in service.

A July 2001 private doctor's statement reviews the veteran's 
treatment for cardiovascular disease since 1999.  A private 
doctor wrote in August 2001 that he was treating the veteran 
for unstable angina, myocarditis, peripheral vascular 
disease, reflux esophagitis, gastritis, hyperlipidemia, and 
arthritis.

The veteran underwent a VA examination in January 2003.  The 
examiner reviewed the claims folder and medical records.  
Diagnostic impressions on current examination were extensive 
inoperable coronary artery disease status, post 
inferoposterior wall myocardial infarction with multiple 
stent placements; peripheral vascular disease with aortoiliac 
disease; hyperlipidemia; long history of cigarette smoking; 
and systemic hypertension.  The examiner discussed the 
etiology of current heart disease, including any relationship 
with the September 1968 chest pain complaints when the 
veteran was in Vietnam.  She stated:

By the patient's history, it sounds as 
though the patient's substernal chest 
pressure which he experienced in Vietnam 
could well have been related to an 
episode of coronary insufficiency.  At 
the time, he was certainly old enough 
and had enough risk factors, 
particularly the cigarette smoking since 
age 12 to have caused such an event.  
However, no follow-up was done, no 
electrocardiogram was done at that time, 
and therefore, it is unclear as to the 
exact nature of the patient's chest pain 
in 1968.  Although the patient at this 
time clearly has extensive coronary 
artery disease, first diagnosed with the 
infarcts in 1999, it is impossible to 
say that the chest pain experienced in 
1968 was a clear manifestation of later 
developed diagnosed coronary artery 
disease.

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for coronary artery disease, residuals of a knee wound, 
residuals of a mine simulator explosion, and a hiatal hernia.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained, and VA medical 
examination has been provided where necessary to decide the 
claims.  The notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as organic heart disease, 
hypertension, and arteriosclerosis, if the conditions are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

While the veteran engaged in combat during service, it is not 
asserted or shown that the conditions claimed for service 
connection arose during combat.  Thus the combat provisions 
of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304 are inapplicable.

With regard to coronary artery disease, there were no 
abnormal heart findings or a diagnosis of heart disease 
during the veteran's 1950-1970 active duty.  Service medical 
records show complaints of chest pain in 1968, but it was 
noted that there were no cardiac symptoms.  The veteran's 
1970 service retirement examination shows normal heart and 
other cardiovascular findings, including normal chest X-ray 
and EKG.  There is no medical evidence of heart disease 
within the year after service or for many years later.  The 
veteran was seen for complaints of chest pain in 1986, and 
testing was negative for heart disease.  The first medical 
evidence of heart disease is from 1999, when the veteran was 
hospitalized for a heart attack.  The competent medical 
evidence does not satisfactorily link the current heart 
disease to service.  The 2003 VA examiner said it was 
impossible to relate the service chest pain complaints to 
current coronary artery disease.  The weight of the credible 
evidence demonstrates that coronary artery disease began many 
years after service and was not caused by any incident of 
service.  

With regard to a claimed knee wound and claimed residuals of 
a mine simulator explosion, the service records do not 
document such events.  However, even assuming such injuries 
occurred, another requirement of service connection is that 
there currently be current residuals of the injuries.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The service and post-
service medical records do not show any residuals of a knee 
wound or any residuals of a mine simulator explosion, and 
thus there is no disability for which service connection 
might be granted.  

As to a hiatal hernia, such is not shown in the service 
medical records from the veteran's 1950-1970 active duty.  
Post-service medical records in 1999 and 2000 refer to GERD 
and a hiatal hernia.  The medical evidence does not link a 
current hiatal hernia to service which ended many years ago.  
The weight of the credible evidence demonstrates that a 
hiatal hernia began many years after service and was not 
caused by any incident of service.  

The Board concludes that the claimed conditions were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease, residuals of 
a knee wound, residuals of a mine simulator explosion, and a 
hiatal hernia is denied.


REMAND

The remaining issue on appeal is entitlement to a rating 
higher than 50 percent for PTSD.  The Board finds that there 
is a further VA duty to assist the veteran on this claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran states that his PTSD has worsened since his last 
VA examination which was in January 2001.  In light of the 
passage of time and the alleged worsening of PTSD, a current 
VA examination would be helpful.  Updated psychiatric 
treatment records should also be secured.  Accordingly, this 
issue is remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment from 2001 to the 
present.   The RO should then obtain 
copies of related medical records which 
are not already in the claims folder.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current severity of his 
PTSD.  The claims folder must be 
provided to and reviewed by the 
examiner.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a rating higher than 50 percent for 
PTSD.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case and an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



